

Exhibit 10.23


[ex10-23logo.jpg]


TO:
Kehe Vendors and Brokers

 
FROM:
Brandon Barnholt, President & CEO, Kehe Food Distributors, Inc.



DATE:
December 23, 2009



SUBJECT:
Tree of Life



Kehe Food Distributors, Inc. has signed an agreement to acquire Tree of Life,
Inc. We anticipate an early 2010 closing date.


This historic event for Kehe Food Distributors, Inc. will (when closed) unite
two dynamic companies with the ability to more efficiently and effectively serve
our retail and vendor partners. The two companies complement each other’s
strengths. The combined resources of Kehe and Tree of Life will create
significant marketing, sales, account management, merchandising, distribution
and eCommerce synergies that will benefit our retail and vendor partners. The
combined enterprise will provide Natural & Organic, Specialty & Gourmet and
Ethnic products to retail locations throughout the US, Canada, Mexico and the
Caribbean.


Kehe believes in identifying and filling the product and service needs of retail
partners. The combined company will be better suited than ever to fulfill this
vision—for retail partners ranging from the smallest independent grocer or
natural food store to the largest national chain.


During the transition process, your continued support will be critical to our
success. It is of utmost importance that we all remain on-track with our selling
programs and initiatives. Your Kehe business activities are to be conducted as
usual, and you should continue to interact with your regular Kehe contacts.


We are in the process of developing plans for the integration of the two
companies. We will communicate details as they become available.


If you have any questions regarding this communication, please contact Ted
Beilman at ted.beilman@kehefood.com or 630-343-0131.

 

--------------------------------------------------------------------------------

 